Citation Nr: 0407727	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  93-18 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from January 1991 to 
June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1992 RO rating decision, and was 
previously remanded by the Board in July 1995 and November 
1998.

REMAND

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 

The veteran is essentially claiming (as noted in an October 
2002 written statement) service connection for cardiovascular 
and psychiatric disabilities which he alleges arose during a 
period of active duty between January 1991 and June 1991.  

In its November 1998 remand, the Board directed the RO to 
develop the record in specific ways.  Some of these 
directives have not yet been accomplished.  The Board errs as 
a matter of law when it fails to ensure compliance with 
remand orders of the Board or the United States Court of 
Appeals for Veterans Claims (CAVC).  Stegall v. West, 11 Vet. 
App. 268 (1998).

First, the RO was to seek all records reflecting treatment of 
the veteran at the Dwight D. Eisenhower Army Medical Center 
(DDEAMC) in August 1991.  Although the RO indicated (in a 
December 1998 letter to the veteran) that it had some of the 
DDEAMC records, it does not appear that the RO has ensured 
that all such records have been sought.  This should be done. 

Second, the RO was to obtain the complete report of a VA 
general examination which was conducted in January 1992.  A 
handwritten notation on the Board's remand includes the words 
"not conducted," referring to the January 1992 examination.  
However, this examination was conducted (on January 20, 1992) 
and in fact the first and fourth pages of the examination 
report have already been associated with the claims file.  
The second and third pages of the report remain missing, 
however, and should be obtained.

Third, the RO was to seek all medical records generated 
during the veteran's service during ACDUTRA or inactive duty 
in the National Guard.  An unsuccessful request for these 
records was made to the veteran's Puerto Rico National Guard 
unit in March 2003.  However, a July 2003 memorandum 
indicates that this National Guard unit advised that the 
veteran's service medical records had been transferred to the 
U.S. Army Reserve Personnel Command (AR-PERSCOM).  The RO has 
not yet requested the veteran's service medical records from 
the AR-PERSCOM (address code 11), and this should be done.  

Finally, the RO was to schedule examinations to determine 
that nature and etiology of any cardiac and/or psychiatric 
disabilities.  Cardiovascular and psychiatric examinations 
were scheduled to take place (apparently in October 2003), 
but the veteran failed to appear for both.  However, there is 
no documentation in the claims file (such as a copy of a 
letter) which reflects that the veteran was actually given 
notice of the examinations.  Therefore, the RO should make 
another attempt to schedule the examinations, as detailed 
below.

Accordingly, the Board REMANDS this case to the RO for the 
following:

1.  With any needed assistance from the 
veteran, contact the DDEAMC directly 
[Eisenhower Army Medical Center, 300 
Hospital Road, Fort Gordon, GA 30905-
5650] or the custodian of the facility at 
which any such records may have been 
retired and request copies of any and all 
records of treatment/hospitalization of 
the veteran at that facility in August 
1991.  Once obtained, any such documents 
must be permanently associated with the 
claims folder.

2.  Obtain a complete copy (or at least 
copies of the second and third pages) of 
the report of the VA general examination 
of the veteran conducted on January 20, 
1992.

3.  Request from the AR-PERSCOM (address 
code 11) all medical records generated 
during the veteran's service during 
ACDUTRA or inactive duty in the National 
Guard, or written confirmation that no 
such records are available from this 
source.  Pursue all logical follow-up in 
this regard.   

4.  Thereafter, schedule the veteran for 
a VA examination with the appropriate 
person to determine the nature and 
etiology of any cardiovascular 
disability.  All necessary special 
studies or tests are to be accomplished.  
The claims file, to include all the 
service and post-service medical records, 
and a copy of this remand must be made 
available to and reviewed by the 
examiner.   The examiner should answer 
the following questions:

a.  Does the veteran have a current 
cardiovascular disability and, if 
so, what is the diagnosis?  

b.  Is it at least as likely as not 
(i.e., at least a 50 percent 
probability) that the veteran's 
cardiovascular disability preexisted 
his period of active duty beginning 
in January 1991?  If so, did the 
preexisting condition increase in 
severity during active duty?  If so, 
is it undebatable that the increase 
in severity was due to the natural 
progress of the cardiovascular 
condition?

c.  If the veteran's current 
cardiovascular disability did not 
preexist active duty, when did it 
first have its onset?  Is it at 
least as likely as not (i.e., at 
least a 50 percent probability) that 
the cardiovascular condition had its 
onset in service or is otherwise 
related to incident(s) in service?  
If not, is it at least as likely as 
not that the cardiovascular 
disability had its onset within one 
year after discharge in June 1991? 

5.  Also schedule the veteran for a VA 
examination with the appropriate person 
to determine the nature and etiology of 
any psychiatric disability.  All 
necessary special studies or tests are to 
be accomplished.  The claims file, to 
include all the service and post-service 
medical records, and a copy of this 
remand must be made available to and 
reviewed by the examiner.   The examiner 
should answer the following questions:

a.  Does the veteran have a current 
psychiatric disability and, if so, 
what is the diagnosis?  

b.  Is it at least as likely as not 
(i.e., at least a 50 percent 
probability) that the veteran's 
psychiatric disability preexisted 
his period of active duty beginning 
in January 1991?  If so, did the 
preexisting condition increase in 
severity during active duty?  If so, 
is it undebatable that the increase 
in severity was due to the natural 
progress of the psychiatric 
disability?

c.  If the veteran's current 
psychiatric disability did not 
preexist active duty, when did it 
first have its onset?  Is it at 
least as likely as not (i.e., at 
least a 50 percent probability) that 
the psychiatric disability had its 
onset in service or is otherwise 
related to incident(s) in service?  
If not, is it at least as likely as 
not that the cardiovascular 
disability had its onset within one 
year after discharge in June 1991? 

6.  Review the claims file and ensure 
that any remaining notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  If either 
examination report is inadequate for any 
reason, return it for revision. 

7.  Thereafter, if the claims on appeal 
remain denied, provide the veteran and 
any representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, including a summary 
of the evidence and an explanation for 
the decision made, in light of all legal 
authority.  Allow an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 



108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).



